DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 10/21/2020.
Claims 1 and 16-17 are amended by this Examiner’s Amendment.
Claims 1-17 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. John  R. Lastova (Applicant’s Representative, Reg. No. 33,149)  on 1/11/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 14: replace “when” with  “to determine when to control the processing circuitry“ 
(Currently Amended)
line 14: replace “and when” with  “and determining when to control the processing circuitry“ 
(Currently Amended)
line 14: replace “when” with  “to determine when to control the processing circuitry“
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase both system flexibility and system performance of processing operations that are performed within memory units of the system by reducing overhead required to determine whether the processing operations are able to be performed by a first memory unit that receives the processing operations or by a second memory unit that is located downstream from the first memory unit.  This determination is made by checking a downstream capabilities storage located within memory units of the system (e.g., the first memory unit) to determine whether a downstream memory unit (e.g., the second memory unit) is capable of performing the processing operations.
The most similar prior art to the inventions of the instant application is a combination of non-patent literature “Practical Near-Data Processing for In-memory Analytics Frameworks” (“Gao”) in view of non-patent literature “Processing in memory: the Terasys massively parallel PIM array” (“Gokhale”) in view of non-patent literature “Architectural support for uniprocessor and multiprocessor active memory systems” (“Kim”) and further in view of USPGPUB 2015/0106574 (“Jayasena”).  The combination of Gao, Gokhale, Kim, and Jayasena teaches a system that performs processing-in-memory (PIM) Boolean operations using 3D-stacked DDR DRAM.
The combination of Gao, Gokhale, Kim, and Jayasena does not teach the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…a downstream capabilities storage to store an indication of types of operations performable by at least one downstream memory unit…” and “…the operation controller is arranged to determine when to control the processing circuitry to perform the operation and to determine when to control the processing circuitry to forward the operation to a next downstream memory unit dependent on whether the target data is stored in the data storage and said indication of types of operations performable by at least one downstream memory unit,” in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Gao, Gokhale, Kim, and Jayasena.
In addition, in the Remarks dated 10/21/2020, Applicant persuasively argues that the prior art fails to teach or suggest at least the claimed feature of “a downstream capabilities storage to store an indication of types of operations performable by at least .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135